Title: From John Adams to John Pope, 4 April 1811
From: Adams, John
To: Pope, John



Dear Sir
Quincy April 4th 1811

I thank you for the very acceptable Present of a Speech in favour of the renewal, of the charter of the Bank. I have read it with pleasure as a fine speciman of Argument and Eloquence. I know not whether it is not the best Apology for the Constitutionality of the measure that has appeared. I cannot however but wish that the Constitution had been more explicit, in this, as in several other Articles.
My own opinion has invariably been, that there ought to be but one Bank in the United States, and that a National Bank, with a Branch in each State, the whole limited to a very moderate Sum, Say Ten Millions of Dollars. This ought to have been a fundamental Article in the Constitution.
Please to present my best compliments and affectionate Respects to Mrs Pope, and believe me with great Esteem, your Friend, and humble Servant
John Adams